Petition for rehearing denied January 10, 1933                        ON PETITION FOR REHEARING                             (17 P.2d 1118)
Appellant requests a rehearing of this cause upon the ground that, while the statement of facts set forth in the court's decision indicates that appellant's testate was in the position of a subsequent *Page 305 
mortgagee, the rule is later stated by the court as relating to a prior mortgagee.
We are of the opinion that where the nature of the article so clearly classifies it as personal property, the question of priority is not controlling: 11 R.C.L. 1074. The inadvertent use of the term "prior mortgage" has no real bearing under the facts of this case.
The petition for rehearing is denied. *Page 306